t c memo united_states tax_court patricia m middleton petitioner v commissioner of internal revenue respondent docket no 4706-06l filed date alvin s brown for petitioner melinda k fisher for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a petition filed in response to a notice_of_determination concerning collection action s under section and or notice_of_determination the issues for decision are does petitioner have the underlying tax_liability that respondent determined for her taxable_year we hold that she does did respondent’s appeals_office abuse its discretion in determining to sustain the collection action as determined in the notice_of_determination we hold that it did not findings of fact2 all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found except as stated below at all relevant times including at the time she filed the petition in this case petitioner resided in alice springs australia alice springs petitioner was an employee of trw overseas inc trw a united_states government contractor that provided certain ser- vices at the joint defense space research facility joint defense space communication system joint defense facility the joint 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 2unless otherwise indicated our findings_of_fact and opin- ion pertain to the year at issue defense facility is located at the pine gap air force base pine gap base in pine gap australia the pine gap base is approximately miles from alice springs as a condition of her employment by trw petitioner was required to and did accept certain assigned housing peti- tioner’s assigned housing in alice springs which had a popula- tion of approximately big_number however neither petitioner nor anyone else conducted any business of trw or of the joint defense facility at petitioner’s assigned housing petitioner’s assigned housing was located on a public street and was adjacent to houses that were available to the general_public petitioner’s assigned housing was not located within the physical boundaries of the pine gap base not in a separately gated community and not in an area or enclave segregated for employees of trw and unavailable to the general_public residents of alice springs included individuals who worked at the pine gap base and individuals who were unaffiliated with that base certain companies located in alice springs provided trash collection sewage utilities and law enforcement services for the residents of alice springs petitioner did not pay any 3petitioner’s assigned housing in alice springs was subject_to a so-called joint defense facility pine gap housing handbook that was prepared in order to clarify responsibilities of both the joint defence facility pine gap jdfpg and the housing occupants rent or utility expenses with respect to petitioner’s assigned housing as a further condition of her employment by trw petitioner was required to and did execute a closing_agreement peti- tioner’s closing_agreement with the internal_revenue_service in which trw was identified as petitioner’s employer pursuant to petitioner’s closing_agreement petitioner agreed to waive her right to elect a foreign_earned_income_exclusion under sec_911 for her taxable_year with respect to the services that she performed for trw at the joint defense facility and attach a copy of that agreement to her federal_income_tax tax_return for that year petitioner and her spouse robert j middleton mr middle- ton filed form_1040 u s individual_income_tax_return peti- tioner’ sec_2001 return for their taxable_year in that return petitioner reported on page other income of zero in doing so petitioner claimed that the department of the air force furnished to her certain housing petitioner’s claimed air force housing valued at dollar_figure that was excludable under sec_119 although petitioner was required by petitioner’s closing agree- ment to attach a copy of that agreement to petitioner’ sec_2001 return she did not do so 4mr middleton is not a petitioner in the instant case hereinafter we shall refer only to petitioner on date respondent issued to petitioner a notice_of_deficiency with respect to inter alia her taxable_year notice_of_deficiency in which respondent determined a dollar_figure deficiency in tax for that year deficiency in making that deficiency determination respondent determined that the dollar_figure of petitioner’s claimed air force housing is not excludable under sec_119 on date respondent assessed tax of dollar_figure and interest as provided by law of dollar_figure for petitioner’s taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law after date as petitioner’s unpaid liability on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid liability on date respondent received from petitioner form request for a collection_due_process_hearing petitioner’ sec_5the notice_of_deficiency also pertained to peti- tioner’s taxable_year that year is not at issue here 6the parties stipulated that respondent issued to petitioner the notice_of_intent_to_levy to collect an unpaid balance of dollar_figure for her taxable_year which was the total of the tax and interest for that year that respondent assessed on date form with respect to the notice_of_intent_to_levy in that form petitioner indicated her disagreement with the notice_of_intent_to_levy and requested a hearing with respondent’s appeals_office appeals_office in support of her disagreement with the notice_of_intent_to_levy petitioner gave the following explanation collection alternatives are available levy creates financial hardship offer_in_compromise based on no liability has been sent to service_center reproduced literally by letter to petitioner dated date the appeals_office acknowledged receipt of petitioner’s form and notified her that a settlement officer with the appeals_office settlement officer would be contacting her in the near future the appeals_office sent a copy of that letter to petitioner’s representative alvin s brown mr brown 7in petitioner’s form petitioner requested a hearing with the appeals_office with respect to her taxable years through however the notice_of_intent_to_levy did not pertain to her taxable years and through and those years are not at issue here in fact as of date the date on which respondent received petitioner’s form respondent had not issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing or a notice_of_intent_to_levy with respect to her taxable years and through 8petitioner attached form_656 offer_in_compromise peti- tioner’s form dated date to petitioner’s form petitioner’s form_656 did not pertain to petitioner’s taxable_year it pertained only to petitioner’s taxable years and the settlement officer sent mr brown a letter dated date date letter that letter stated in pertinent part appeals received your request on behalf of patricia m middleton for a collection_due_process cdp hearing i have scheduled a telephone conference call for you on date pinciteam this call will be the tax- payer’s cdp hearing your cdp hearing request regarding proposed levy action on the following tax period was timely form_1040 for tax period date during your hearing and until any appeals become final for these tax and peri- ods the legal collection_period is suspended and no levy action may be taken during the hearing i must consider whether the irs met all the requirements of any applicable law or administrative procedure any relevant issues you wish to discuss these can include collection alternatives to levy such as full payment of the liability installment_agreement offer_in_compromise or temporary delay of collection action challenges to the appropriateness of collection action spousal defenses when applicable we may also consider whether you owe the amount due but only if you have not otherwise had an opportunity to dispute it with appeals or did not receive a statutory_notice_of_deficiency we will balance the irs’ need for efficient tax collection and your legitimate concern that the collection action be no more intrusive than necessary for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns due a completed collection information statement form 433-a for individuals and or form 433-b for businesses proposal to pay the hearing request indicates that an offer_in_compromise may be filed there is no record that an offer is currently under investigation please send me the items prior to the hearing date i cannot consider collection alternatives in your hearing without the information requested above if you do not participate in the conference or respond to this letter the determination and or decision letter that we issue will be based on your cdp request any information you previously provided to this office about the applicable tax periods and the service’s administrative file and records please contact me with any questions or concerns you have regarding this letter or the cdp procedures neither petitioner nor mr brown contacted the settlement officer on date with respect to the settlement officer’s date letter and no telephonic conference was held the settlement officer sent mr brown a letter dated novem- ber in that letter the settlement officer informed mr brown that if petitioner wanted to present any additional information and or arguments with respect to the notice_of_intent_to_levy he should contact the settlement officer by date on date mr brown telephoned the settlement officer during that telephonic discussion mr brown argued that the deficiency was wrong because the dollar_figure of peti- tioner’s claimed air force housing is excludable from peti- tioner’s income for her taxable_year in advancing that argument mr brown pointed out to the settlement officer that in certain cases pending in the court pending tax_court cases certain residents of alice springs were making the same arguments that petitioner was making with respect to the taxation of employer-furnished housing by letter dated date the settlement officer informed mr brown that petitioner was not entitled to challenge the underlying tax_liability for her taxable_year in that letter the settlement officer requested mr brown to present to the appeals_office by date a proposal for resolving petitioner’s unpaid liability on date mr brown telephoned the settlement officer and informed him that he intended to provide respon- dent with additional information by date and that the court had scheduled the pending tax_court cases for trial on date on date the date on which the settlement officer had begun drafting a notice_of_determination with respect to petitioner’s taxable_year mr brown telephoned the settlement officer mr brown informed the settlement officer that the court had not yet decided the pending tax_court cases and that he wanted to raise certain treaty issues in support of petitioner’s position with respect to the underlying tax liabil- ity for her taxable_year out of consideration for peti- tioner’s arguments regarding the pending tax_court cases the settlement officer delayed for six weeks the completion of the notice_of_determination with respect to that year as of date the date on which the settlement officer completed drafting the notice_of_determination with respect to petitioner’s taxable_year the court had not yet 9the parties stipulated that out of consideration for petitioner’s argument regarding the pending tax_court cases the settlement officer delayed for six weeks the completion of the notice_of_deficiency that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that out of consideration for petitioner’s arguments regarding the pending tax_court cases the settlement officer delayed for six weeks the completion of the notice of determina- tion with respect to petitioner’s taxable_year decided the pending tax_court casesdollar_figure nor had petitioner pro- vided the settlement officer with a proposal of a collection alternative for petitioner’s unpaid liability as of janu- ary the only argument that mr brown had presented to the settlement officer with respect to the notice_of_intent_to_levy was that respondent was wrong in determining in the notice_of_deficiency that the dollar_figure of petitioner’s claimed air force housing is not excludable from petitioner’s income for her taxable_year on date the appeals_office issued to petitioner a notice_of_determination with respect to her taxable_year that notice stated in pertinent part prior to issuing the intent to levy all statutory administrative and procedural requirements were met by the internal_revenue_service no viable alternatives to such action were established during appeals consid- eration accordingly such action is not considered to be overly intrusive at this time the determination of the appeals_office is to sustain the issuance of the intent to levy the notice_of_determination included an attachment that stated in pertinent part summary and background the taxpayer submitted a timely request for a collec- tion due process hearing in response to the issuance of an intent to levy the enforcement actions were taken 10it was not until date that the court issued hargrove v commissioner tcmemo_2006_159 in the pending tax_court cases which the court had consolidated for purposes of briefing and opinion by the automated collection system of the irs the collection action was taken after notice_and_demand was issued and the accounts remained unpaid a levy source was identified by letter dated date a telephone collection_due_process_hearing was scheduled for date the taxpayer was asked to forward a collection informa- tion statement and proposal to pay prior to the hear- ing no response was received by letter dated date the settlement officer requested that any additional information to be consid- ered be forwarded by date a hearing was held via telephone on date with the taxpayer’s power_of_attorney alvin s brown by letter dated date the taxpayer was ad- vised to provide a proposal to pay the liability by date the taxpayer was advised that a determination_letter would be issued after this date the taxpayer made no proposal and did not submit a collection information statement the determination of the appeals_office is to sustain the intent to levy applicable law and administrative procedures with the best information available the requirements of various applicable law or administrative procedures have been met internal_revenue_code irc sec_6331 requires that the internal_revenue_service irs notify a tax- payer at least days before a notice_of_levy can be issued our case history shows that this notice was mailed to the taxpayer sec_6330 provides that no levy may be made unless the irs notifies a taxpayer of the opportunity for a hearing with the irs office of appeals a final notice - notice of intention to levy and your right to a hearing was sent by certified mail under sec_6330 an individual may challenge the cor- rectness of the liability through a collection_due_process_hearing unless the individual received a statu- tory notice_of_deficiency or other administrative ap- peal rights irs records show that a statutory_notice_of_deficiency was issued and appealed by the taxpayer the decision of the appeals_office was to sustain the proposed assessment there is no record that the tax- payer timely petitioned the tax_court the taxpayer was given the opportunity to raise any relevant issue relating to the unpaid tax or the pro- posed levy at the hearing in accordance with sec_6330 relevant issues presented by the taxpayer the request for a hearing indicates that the taxpayer wants consideration of collection alternatives such as installment_agreement and offer_in_compromise a collection_due_process_hearing was held by telephone on date and through correspondence with the taxpayer’s power_of_attorney the main concern raised at the hearing involves the correctness of the liability the taxpayer believes that she is entitled to exclude from gross_income the value of lodging furnished by her employer the power_of_attorney noted that there were related_taxpayers currently in court contesting this same issue as a statutory_notice_of_deficiency was received the tax- payer may not challenge the liability through this hearing the taxpayer did not petition the court the assessment was made and collection actions were not suspended to challenge the liability the taxpayer may full pay the account file a timely claim_for_refund and timely petition the appropriate court the related court cases have not been closed as the taxpayer did not submit requested financial information collection alternatives may not be consid- ered at this time the taxpayer raised no other issues and provided no other alternatives to the proposed collection action opinion the parties submitted this case fully stipulated under rule that the parties submitted this case under that rule does not affect who has the burden_of_proof or the effect of a failure of proof rule b 95_tc_82 affd 943_f2d_22 8th cir the parties disagree over whether the burden_of_proof in this case shifts to respondent under sec_7491 we need not and we shall not address that disagreement that is be- cause resolution of the issues presented here does not depend on who has the burden_of_proof respondent concedes that petitioner is entitled to dispute the underlying tax_liability for her taxable_year dollar_figure where the validity of the underlying tax_liability is properly placed at issue the court will review the determination of the commis- sioner of internal revenue on a de novo basis 114_tc_604 it is petitioner’s position that she does not have the underlying tax_liability that respondent determined for her taxable_year in support of that position petitioner argues that she is entitled to exclude from gross_income under sec_119 the dollar_figure of petitioner’s claimed air 11respondent makes that concession because respondent cannot show that petitioner actually received the notice_of_deficiency regarding her tax_year see sec_6330 force housing and under sec_912 certain cost-of-living allowances that petitioner claims she received petitioner’s claimed cost-of-living allowances dollar_figure in advancing those argu- ments petitioner concedes that the facts in this case are simi- lar to the facts in hargrove v commissioner tcmemo_2006_ a case involving the taxation under sec_119 and sec_912 respectively of employer-furnished housing and claimed living allowancesdollar_figure we find that the facts in this case are not materi- ally distinguishable from the facts in hargrove 12the only allowances that petitioner maintains she is entitled to exclude under sec_912 are petitioner’s claimed cost- of-living allowances see sec_912 petitioner does not maintain that she is entitled to exclude under sec_912 any allowances described in sec_912 or with respect to petitioner’s argument that she is entitled to exclude from gross_income under sec_912 petitioner’s claimed cost-of-living allowances respondent points out that petitioner did not allege in the petition that she was entitled to exclude any amount from gross_income under that section according to respondent petitioner has therefore conceded that issue under rule b petitioner did not expressly allege in the petition that she is entitled to exclude from gross_income under sec_912 the cost-of-living allowances that she claims she received however pleadings are to be construed as to do substantial justice rule d moreover we find no prejudice to respondent in fact as discussed below we reject peti- tioner’s argument under sec_912 13we note that mr brown petitioner’s counsel of record in the instant case was a counsel of record for the taxpayers in hargrove v commissioner tcmemo_2006_159 14the court in hargrove also considered whether to sustain respondent’s determinations under sec_6662 in the notice_of_deficiency issued to petitioner respondent did not make a determination under sec_6662 although the facts here are materially the same as the facts in hargrove it is petitioner’s position that the court erred in holding in hargrove that the taxpayers there involved were not entitled to exclude under sec_119 the value of employer- furnished housing and under sec_912 certain claimed living allowancesdollar_figure in support of that position petitioner advances the same arguments under sec_119 and sec_912 that the taxpayers advanced in hargrove including the arguments under those sections based on the treaty under which the joint defense facility was established see agreement relating to the estab- lishment of a joint defence space research facility u s -austl 15hargrove involved several consolidated cases all of the taxpayers there involved argued that they were entitled to exclude from gross_income under sec_119 the value of employer- furnished housing hargrove v commissioner supra certain of those taxpayers also argued that they were entitled to exclude from gross_income under sec_912 certain claimed living allow- ances id as was true with respect to those taxpayers in hargrove who advanced that argument under sec_912 the record here does not establish that petitioner received the cost-of- living allowances that she claims she received 16petitioner’s arguments on brief here are the same as the taxpayers’ arguments on brief in hargrove of which the court takes judicial_notice date u s t treaty dollar_figure in effect petitioner is asking the court to overrule hargrove the court in hargrove carefully considered and rejected all of the arguments under sec_119 and sec_912 that the taxpayers advanced including the arguments under those sections based on the treaty we have carefully reviewed and considered hargrove we decline petitioner’s request to overrule it on the record before us we hold that petitioner is not entitled to exclude from gross_income under sec_119 the dollar_figure of petitioner’s claimed air force housing see id on that record we further hold that petitioner is not entitled to exclude from gross_income under sec_912 petitioner’s claimed cost-of-living allowancesdollar_figure see id on the record before us we 17the treaty which authorized the joint defense facility became effective on date agreement relating to the establishment of a joint defence space research facility u s - austl date u s t since the treaty has been amended and extended agreement amending and extending the agreement of date u s -austl date u s t agreement amending and extending the agreement of date as amended and extended u s -austl date t i a s agreement extending the agreement of date as amended and extended relating to the establishment of a joint defence facility at pine gap u s -austl date temp state dept no 18as was true with respect to the taxpayers in hargrove who argued that they were entitled to exclude from gross_income under sec_912 certain claimed living allowances assuming arguendo that the record here had established that petitioner received petitioner’s claimed cost-of-living allowances see supra note such allowances would not be excludable under sec_912 see hargrove v commissioner supra hold that petitioner has the underlying tax_liability that re- spondent determined for her taxable_year we turn now to whether the appeals_office abused its discre- tion in determining to sustain the collection action as deter- mined in the notice_of_determination although the appeals_office erred in determining in that notice that petitioner was not entitled to challenge the underlying tax_liability for her taxable_year that error was harmless we have found that petitioner has the underlying tax_liability that respondent determined for her taxable_year on the record before us we hold that the appeals_office did not abuse its discretion in determining to sustain the collection action as determined in the notice_of_determination we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
